845 F.2d 1034
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.JOSEPH S. TERRELL, INC., Appellant,v.The UNITED STATES, Appellee.
No. 87-1443.
United States Court of Appeals, Federal Circuit.
Feb. 22, 1988.

Before MARKEY, Chief Judge, EDWARD S. SMITH and MAYER, Circuit Judges.
PER CURIAM.


1
The decision of the United States Armed Services Board of Contract Appeals (board), ASBCA No. 30532, denied Joseph S. Terrell, Inc.'s (Terrell), appeal from the contracting officer's refusal to grant Terrell's claims, arising pursuant to contract No. DACA65-82-C-0200, both for a price increase of $136,118.18 and for a time extension of 88 days.  Terrell's claims were based upon the Government's rejection of, and requirement for complete replacement of, Terrell's construction of the structure comprising the first-floor walls of an airport control tower at Langley Air Force Base, Hampton, Virginia.  On the basis of its opinion, the decision of the board, dated March 9, 1987, is affirmed.